NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DEAN JAMES SANDERS,                             No.    20-35660

                Petitioner-Appellant,           D.C. No. 2:17-cv-02001-SB

 v.
                                                MEMORANDUM*
BRAD CAIN, Superintendent Snake River
Correctional Inst.,

                Respondent-Appellee.

                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael H. Simon, District Judge, Presiding

                             Submitted June 10, 2021**
                                Portland, Oregon

Before: WARDLAW, TALLMAN, and HURWITZ, Circuit Judges.

      Dean James Sanders was charged with various Oregon state-law crimes and

tried in the Lane County Circuit Court. Although the Lane County District Attorney

did not personally try the case, his name appeared on the indictment. The District



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Attorney’s son, DG, was in the jury venire, but defense counsel “forgot” to exercise

a peremptory strike against him. DG was seated on the jury panel and sat through

the prosecution’s opening statement and the testimony of one State witness, but on

the second day of trial he was replaced by an alternate juror pursuant to a stipulation

of the parties.

       Sanders was convicted, and his petition for postconviction relief (“PCR”) was

denied by the Circuit Court. The Oregon Court of Appeals affirmed without opinion,

and the Oregon Supreme Court denied review. Sanders v. Nooth, 283 Or. App. 649,

rev. den., 361 Or. 671 (2017). Sanders then filed this 28 U.S.C. § 2254 habeas

petition.   The district court denied the petition but granted a certificate of

appealability on Sanders’ claim of ineffective assistance of counsel. We affirm.

       1.     In denying PCR, the Circuit Court found that even if counsel’s failure

to strike DG was deficient performance, Sanders suffered no prejudice because there

was no evidence that DG “in any way influenced [the] jury.” See Strickland v.

Washington, 466 U.S. 668, 694 (1984) (defining prejudice as a “reasonable

probability” that, but for counsel’s ineffectiveness, the result would have been

different). The PCR court’s decision is the “last reasoned decision” of the Oregon

courts, so we “look through” to that decision, see Wilson v. Sellers, 138 S. Ct. 1188,

1194–95 (2018), to determine whether it “was contrary to, or involved an

unreasonable application of, clearly established Federal law,” or was based on “an


                                          2
unreasonable determination of the facts,” 28 U.S.C. § 2254(d).

      Strickland prejudice can exist when, “as a result of trial counsel’s failure to

exercise peremptory challenges, the jury panel contained at least one juror who was

biased.” Davis v. Woodford, 384 F.3d 628, 643 (9th Cir. 2004). Bias can be implied

if a juror and a party have “a relationship in which the potential for substantial

emotional involvement, adversely affecting impartiality, is inherent.” Tinsley v.

Borg, 895 F.2d 520, 527–29 (9th Cir. 1990) (cleaned up). “Although the Supreme

Court has not explicitly adopted (or rejected) the doctrine of implied bias,” we have

applied it in § 2254 cases. See Fields v. Brown, 503 F.3d 755, 768–69 (9th Cir.

2007); see also Dyer v. Calderon, 151 F.3d 970, 982 (9th Cir. 1998). We therefore

assume arguendo that DG was a biased juror.

      But federal law does not clearly establish that prejudice must be found if, as

here, a juror is dismissed before deliberations and there is no evidence of actual bias

or an effect on deliberations. See Fields, 503 F.3d at 768–70 (stressing that the

implied bias doctrine protects impartiality in “deliberations”). The Supreme Court

has instead suggested that whether the juror participated in deliberations is the

crucial constitutional question. See United States v. Martinez-Salazar, 528 U.S. 304,

316 (2000) (denying habeas relief because the biased juror was excused before trial);

see also Parker v. Gladden, 385 U.S. 363, 365–66 (1966) (per curiam) (granting

habeas relief because the trial court bailiff made statements that influenced jurors


                                          3
who participated in deliberations).

      DG did not participate in deliberations, nor is there any evidence that he

discussed the case with the jury during his brief service. Indeed, he had been

expressly instructed not to do so. See Weeks v. Angelone, 528 U.S. 225, 234 (2000)

(“A jury is presumed to follow its instructions.”). The Oregon courts therefore did

not unreasonably decline to find a Strickland violation.

      AFFIRMED.




                                         4